IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1613
                            Filed September 21, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DENNIS LEE LAWSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Monona County, Patrick H. Tott,

Judge.



      A defendant appeals the denial of his motions for mistrial and a new trial.

AFFIRMED.



      Priscilla E. Forsyth, Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and Benjamin Parrott, Assistant

Attorney General, for appellee.



      Considered by Bower, C.J., Greer, J., and Doyle, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


GREER, Judge.

       Dennis Lawson was charged with second-degree robbery. At trial, he

objected to questions the State asked during voir dire, questions asked of

witnesses about exhibits not admitted into evidence, and statements made during

the State’s rebuttal to Lawson’s closing argument. After the case was submitted

to the jury and it began deliberations, Lawson moved for a mistrial based on

prosecutorial misconduct, citing statements from the State’s closing. The district

court took the matter under advisement, but it did not issue a ruling until after the

jury found Lawson guilty. After the verdict came back—but before the district court

ruled on the motion for mistrial—Lawson raised prosecutorial misconduct in voir

dire, case in chief, and closing statements in a written motion for a new trial.1 The

district court denied the motion for mistrial, noting that prosecutorial misconduct

occurred but finding it was not sufficiently prejudicial to warrant a mistrial. The

district court also denied the motion for a new trial for the same reason. Lawson

appeals, arguing the district court abused its discretion in denying his motion for

mistrial and motion for a new trial.

       “[A] mistrial motion must be made when the grounds therefor first become

apparent.” State v. Waters, 515 N.W.2d 562, 567 (Iowa Ct. App. 1994). “In

permitting the case to be submitted to the jury without asserting the denial of a fair

trial by reason of the alleged misconduct, defendant’s counsel indicates a

willingness to take a chance on a favorable verdict and waives the claim of

misconduct.” State v. Radeke, 444 N.W.2d 476, 479 (Iowa 1989); see also Kinseth


1 There were also a number of other post-trial motions in this case that are not at
issue in this appeal.
                                          3


v. Weil-McLain, 913 N.W.2d 55, 68 (Iowa 2018) (“We require counsel to move for

a mistrial before the case is submitted to the jury to ensure that the court has ample

opportunity to ‘admonish counsel or instruct the jury’ before deliberations begin.”

(citation omitted)). In this case, Lawson did not request a mistrial until after the

jurors began deliberating, making the motion untimely.

       Lawson’s motion for a new trial faces the same timing issue. While he

objected to questions during voir dire and the case in chief, he did not assert

prosecutorial misconduct or seek a mistrial at the time. State v. Krogmann, 804

N.W.2d 518, 526 (Iowa 2011) (“[The defendant] objected only that the question

was argumentative . . . . [The defendant] cannot obtain a new trial based on

prosecutorial misconduct when he failed to move for a mistrial at the time.”); see

also Radeke, 444 N.W.2d at 479 (“A failure to request a mistrial for alleged

misconduct by opposing counsel must be asserted before the issues are submitted

to the jury.”). A motion for a new trial, then, could not revive the claims. See State

v. Droste, 232 N.W.2d 483, 488 (Iowa 1975) (“The grounds of a motion for new

trial must stand or fall on exceptions taken at trial and a party cannot in a post-

verdict motion amplify or add new grounds as a basis for relief.”). By the time

Lawson raised issues of prosecutorial misconduct involving the voir dire and case-

in-chief in a post-trial motion for a new trial, they had already been extinguished.

       Because Lawson’s arguments surrounding prosecutorial misconduct were

waived, we decline to address them.

       AFFIRMED.